--------------------------------------------------------------------------------

Exhibit 10.8


AMENDED AND RESTATED SECURITY AGREEMENT
 
This Amended and Restated Security Agreement (as amended, modified or otherwise
supplemented from time to time, this “Security Agreement”), dated as of May 24,
2013 (“Effective Date”), is executed by RiceBran Technologies, a California
corporation (“RBT”), The RiceX Company, a Delaware corporation (“RiceX”), and
Rice Science, LLC, a Delaware limited liability company (“Rice Science”, and
together with RiceX and RBT, the “Company”), in favor of Collateral Agent (as
herein defined) on behalf of the Investors listed on Schedule I hereto (each, an
“Investor”, and collectively, the “Investors”).
 
RECITALS
 
A.            RBT and the Collateral Agent entered into a Security Agreement
(“Existing Agreement”), dated January 17, 2012, in favor of the Investors listed
on Schedule II hereto (“Early Investors”), which Security Agreement was amended
on July 31, 2012 by that certain Amendment of Loan Documents (“Loan Document
Amendment”)(as amended by the Loan Document Amendment, the “Existing
Agreement”).
 
B.            RBT and the Investors are parties to an Amended and Restated Note
and Warrant Purchase Agreement, of even date herewith (“Purchase Agreement”),
pursuant to which the Company has issued and may continue to issue convertible
promissory notes (each a “Note” and collectively, the “Notes”) in favor of the
Investors; provided that the aggregate principal amount of all such Notes does
not exceed $8,000,000.
 
C.            This Security Agreement amends and restates the Existing Agreement
in its entirety and accordingly represents a Transaction Document (as defined in
the Notes).
 
D.            The Early Investors executing this Security Agreement constitute a
Majority in Interest of the Early Investors, and such Early Investors, together
with the Company, may amend the Prior agreement as provided in this Security
Agreement.


AGREEMENT
 
NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Company hereby agrees with Collateral Agent and the Investors as
follows:
 
1.    Definitions and Interpretation.  When used in this Security Agreement, the
following terms have the following respective meanings:
 
“Collateral” means all right, title and interest of the Company in and to the
following assets:

--------------------------------------------------------------------------------

(a)            all accounts, deposit accounts, accounts receivable, contract
rights, chattel paper, instruments, documents, general intangibles, including,
without limitation, all forms of payment, all present and future incomes, rents,
revenues, issues and profits, goodwill, licenses and license rights, bailment or
leasehold interests, whether as lessor or lessee, all choses in action and
recoveries for any loss in value of the real estate of Company or items of
property described herein, rights in and to security agreements and other
contracts or assignments providing security to Company, book debts, credits,
indemnities, warranties or guarantees payable to Company upon loss or damage of
property, all patents, patent rights (and applications and registrations
therefor), trademarks and service marks (and applications and registrations
therefor), inventions, copyrights, mask works (and applications and
registrations therefor), trade names, trade styles, software and computer
programs, trade secrets, methods, processes, know how, drawings, specifications,
descriptions, and all memoranda, notes, and records with respect to any research
and development, goodwill, license agreements, franchise agreements, blueprints,
drawings, purchase orders, customer lists, route lists, infringements, claims,
computer programs, computer disks, computer tapes, literature, reports,
catalogs, design rights, income tax refunds, business and accounting records,
including all ledger account cards, in all cases whether now owned or hereafter
created or acquired by Company or in which Company may now have or may hereafter
acquire an interest and whether in tangible or intangible form or contained on
magnetic media readable by machine together with all such magnetic media;
 
(b)            all inventory, goods held for sale or lease or to be furnished
under contracts for service, or goods so leased or furnished, raw materials,
component parts, work in process and other materials used or consumed in
Company's business, now or at any time hereafter owned or acquired by Company,
wherever located, and all products thereof, whether in the possession of
Company, any warehousemen, any bailee or any other person and whether located at
Company's places of business or elsewhere;
 
(c)            all money and property heretofore, now or hereafter delivered to
or deposited with Collateral Agent or otherwise coming into the possession,
custody or control of Collateral Agent in any manner or for any purpose
whatsoever during the existence of this Security Agreement and whether held in a
general or special account or deposit for safekeeping or otherwise;
 
(d)            all right, title and interest of Company under licenses,
guaranties, warranties, management agreements, marketing or sales agreements,
escrow contracts, indemnity agreements, insurance policies, service agreements,
maintenance agreements and other similar contracts of every kind in which
Company now has or at any time hereafter shall have an interest;
 
(e)            all of Company's goods, tools, machinery, furnishings, furniture
and other equipment and fixtures of every kind now existing or hereafter
acquired, and improvements, replacements, accessions and additions thereto,
whether located on any property owned or leased by Company or elsewhere,
including without limitation, any of the foregoing now or at any time hereafter
located at or installed on the land or in the improvements at any of the real
property owned or leased by Company, and all such goods after they have been
severed and removed from any of said real property; and
 
(f)            all of Company's investment property;
- 2 -

--------------------------------------------------------------------------------

together with whatever is receivable or received when any of the foregoing or
the proceeds thereof are sold, leased, collected, exchanged or otherwise
disposed of, whether such disposition is voluntary or involuntary, including
without limitation, all rights to payment, including returned premiums, with
respect to any insurance relating to any of the foregoing, and all rights to
payment with respect to any cause of action affecting or relating to any of the
foregoing.
 
Notwithstanding anything to the contrary set forth above, the Collateral does
not include RBT’s interest (“NutraSA Interest”) in NutraSA LLC, a Delaware
limited liability company or RBT’s interest (“RBTPRO Interest”) in RBT PRO, LLC,
a Delaware limited liability company.
 
“Convertible Debt Facility” shall mean, collectively, the Existing Convertible
Debt Facility, the Exchange Debenture, the New Convertible Debt Facility and the
TCA Convertible Debt Facility.
 
“Convertible Debt Lenders” shall mean Hillair Capital Investments L.P., TCA
Global Credit master Fund, LP, and their successors and assigns.
 
“Exchange Debenture” shall mean the Original Issue Discount Senior Secured
Convertible Debenture Due January 1, 2014, in the aggregate principal amount of
$1,009,200, which was issued to the Convertible Debt Lender pursuant to a
Securities Exchange Agreement, dated on or about July 31, 2012.
 
“Existing Convertible Debt Facility” shall mean the OID Senior Secured
Convertible Debt facility (not to exceed $870,000) between RBT and the
Convertible Debt Lender, dated January 17, 2012.
 
“Irgovel” shall mean Industria Riograndese de Oleos Vegetais Ltda, a limited
liability company organized under the laws of the Federative Republic of Brazil.
 
“Lake Charles Assets” means the buildings, improvements, equipment, machinery,
tools and assets used or located at RBT’s facility in Lake Charles, Louisiana.
 
“New Convertible Debt Facility” shall mean $290,000 Original Issued Discount
Senior Secured Convertible Debenture facility that was entered into by RBT and
Convertible Debt Lender pursuant to a Securities Purchase Agreement between RBT
and the Convertible Debt Lender, dated on or about July 31, 2012.
 
“NutraSA” means NutraSA, LLC, a Delaware limited liability company.
 
“NutraSA Liquidity Transaction” shall mean any of the following transactions
that results in cash being paid to RBT in respect and as a result thereof:  (i)
the sale of all or substantially all the assets of Irgovel or NutraSA to a third
party unaffiliated with RBT, (ii) the sale of all the membership interests of
NutraSA or all of the equity of Irgovel to a third party unaffiliated with RBT
or (iii) a merger or consolidation transaction involving Irgovel or NutraSA that
results in RBT no longer holding an equity interest in the surviving entity or a
parent entity of the surviving entity.
- 3 -

--------------------------------------------------------------------------------

“NutraSA Proceeds” shall mean the net cash proceeds received by RBT from a
NutraSA Liquidity Transaction, less any applicable taxes that are paid or
payable by RBT in connection with such NutraSA Liquidity Transaction.
 
“Obligations” shall mean the Company’s obligations to pay principal, accrued
interest and expenses to the Collateral Agent and the Investors under the Notes
and the Security Agreement, and all other obligations of the Company under the
Transaction Documents, including, without limitation, the obligations of RBT set
forth in Section 10 of this Security Agreement.
 
“Permitted Liens” means (a) Liens for taxes not yet delinquent or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established; (b) Liens in respect of property or
assets imposed by law which were incurred in the ordinary course of business,
such as carriers’, warehousemen’s, materialmen’s and mechanics’ Liens and other
similar Liens arising in the ordinary course of business which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings; (c) Liens incurred or deposits made
in the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, and mechanic’s Liens,
carrier’s Liens and other Liens to secure the performance of tenders, statutory
obligations, contract bids, government contracts, performance and return of
money bonds and other similar obligations, incurred in the ordinary course of
business, whether pursuant to statutory requirements, common law or consensual
arrangements; (d) Liens in favor of the Collateral Agent; (e) Liens upon any
equipment acquired by Company or any of its Subsidiaries after January 17, 2012
to secure the purchase price of such equipment or indebtedness incurred solely
for the purpose of financing the acquisition of such equipment, so long as such
Lien extends only to the equipment financed, and any accessions, replacements,
substitutions and proceeds (including insurance proceeds) thereof or thereto;
(f) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payments of customs duties in connection with the importation of goods
(g) Liens which constitute rights of setoff of a customary nature or banker’s
liens, whether arising by law or by contract; (h) Liens on insurance proceeds in
favor of insurance companies granted solely as security for financed premiums;
(i) leases or subleases and licenses or sublicenses granted in the ordinary
course of Company’s business; (j) Liens in favor of the Convertible Debt Lenders
under the Convertible Debt Facility; and (k) Liens in favor of First Community
Financial, a division of Pacific Western Bank (“FCF”), pursuant to that certain
Factoring Agreement, dated January 6, 2011, by and between RBT and FCF, and any
amendments thereto so long as the terms of such agreement, as amended, are
substantially similar to the terms of such agreement as in effect as of the date
hereof; provided, however, the Factoring Limit thereunder shall not exceed
$1,000,000.
 
“Releasable Assets” shall mean the real property used by RBT in Dillon, Montana,
Mermentau, Louisiana, and Lake Charles, Louisiana, the improvements thereon and
the equipment, machinery, tools and assets used and located at such properties.
 
“SRB Business” shall mean RBT’s stabilized rice bran business, which does not
include (i) RBT’s business operated through Nutra SA, LLC, a Delaware limited
liability company, Industria Riograndese de Oleos Vegetais Ltda, a limited
liability company organized under the laws of the Federative Republic of Brazil
(“Irgovel Business”), (ii) RBT’s rice bran oil business (“Non-Irgovel RBO
Business”) and (iii) RBT’s business operated through RiceRx, LLC and
RiceScience, LLC (“NFF Business”).
- 4 -

--------------------------------------------------------------------------------

“TCA Convertible Debt Facility” means any debt facility entered into between the
Company, any of the Company’s subsidiaries and TCA Global Credit Master Fund,
LP, so long as the original principal amount issued thereunder does not exceed
$8,000,000.
 
“Transaction Documents” means this Security Agreement, the Notes, the Warrants,
and the Purchase Agreement.
 
“UCC” means the Uniform Commercial Code as in effect in the State of California
from time to time.
 
All capitalized terms not otherwise defined herein shall have the respective
meanings given in the Notes. Unless otherwise defined herein, all terms defined
in the UCC have the respective meanings given to those terms in the UCC.
 
2.    Grant of Security Interest.  As security for the Obligations, Company
hereby pledges to Collateral Agent and grants to Collateral Agent a security
interest in the Collateral, whether now existing or hereafter from time to time
acquired; provided however, that such pledge and security interest shall be
subject to any bona fide intellectual property licenses granted by the Company
in the ordinary course of business, and Collateral Agent (when exercising
Collateral Agent’s rights and duties hereunder) and any successor to the Company
with respect to such bona fide licenses shall be bound by the terms and
conditions of such licenses.
 
3.    Subordination.  The Collateral Agent and the Investors understand that the
security interests granted herein are junior to the security interests of the
Convertible Debt Lenders under the Convertible Debt Facility.  The Investors
understand and agree that RBT and a Majority in Interest of the Investors may
amend the terms of this Security Agreement in the future, and that such
amendments could provide that loans incurred by the Company in the future
(“Future Loans”) and the security interests in the Collateral and the Mortgages
(as defined in the Purchase Agreement) that may be granted under such future
loans (collectively, “Future Security Interests”) be senior to the obligations
under the Notes and the security interests granted hereunder and under the
Mortgages.  If RBT and a Majority in Interest of the Investors agree to so amend
this Security Agreement to effect such Future Loan transactions, each Investor
agrees to enter into such agreements as are reasonably requested by RBT and a
Majority in Interest to subordinate the Obligations and the security interests
granted hereunder and under the Mortgages to the obligations and Future Security
Interests arising under the Future Loans.
- 5 -

--------------------------------------------------------------------------------

4.    Release of Releasable Assets.  If a Majority in Interest of the Investors
provide their prior written consent to the sale, which consent may not be
withheld unreasonably, the Collateral Agent shall take all actions reasonably
required to release and terminate the Collateral Agent’s Lien and Mortgage (as
defined in the Purchase Agreement) on any Releasable Assets that have been sold
by RBT or the SRB Holding Company (as defined below) or for which RBT or the SRB
Holding Company has entered into an agreement to sell such assets.  Such release
and termination shall be effective immediately upon such sale.  So long as no
Event of Default is then continuing, if RBT establishes an operating facility
outside of the United States using the Lake Charles Assets, enters into a joint
venture using the Lake Charles Assets, sells all or any portion of the Lake
Charles Assets or enters into an agreement to do the same, Collateral Agent’s
Lien on such Lake Charles Assets shall immediately and automatically terminate.
 RBT may take all necessary actions to reflect the foregoing, including without
limitation the filing of any termination statements and the recording of any
modification to a Mortgage.  The Collateral Agent and the Investors shall
cooperate with RBT and execute any documents reasonably requested by RBT to
effect the foregoing.  If any of the Releasable Assets are sold by RBT or the
SRB Holding Company, the Collateral Agent may require RBT to, subject to the
Convertible Debt Facility, prepay any portion of the Notes from the net proceeds
actually received by RBT or the SRB Holding Company in such transaction, but
only after application of the portion of such proceeds required to satisfy tax
obligations or obligations under mechanics’ liens.
 
5.    General Representations and Warranties.  Company represents and warrants
to Collateral Agent and the Investors purchasing Notes on or after the Effective
Date that (a) Company is the owner of the Collateral (or, in the case of
after-acquired Collateral, at the time Company acquires rights in the
Collateral, will be the owner thereof) and that no other Person has (or, in the
case of after-acquired Collateral, at the time Company acquires rights therein,
will have) any right, title, claim or interest (by way of Lien or otherwise) in,
against or to the Collateral, other than Permitted Liens; and (b) upon the
filing of UCC-1 financing statements (“Financing Statement”) with the
Secretaries of State of the State of California and the State of Delaware,
Collateral Agent has (or in the case of after-acquired Collateral, at the time
Company acquires rights therein, will have) a first priority perfected security
interest in the Collateral to the extent that a security interest in the
Collateral can be perfected by such filing, except for Permitted Liens and any
Liens in favor of the Convertible Debt Lenders.  The filing of the Financing
Statement’s as described above shall perfect Collateral Agent’s Lien on the
Company’s issued patents and the Company’s registered trademarks.  Company
hereby advises Collateral Agent that a bona fide purchaser for value who has
recorded an assignment with the United States Patent and Trademark Office
(“USPTO”) may defeat the earlier security interest of a secured party in an
issued patent or a registered trademark that only files a UCC-1 in the
appropriate offices and that does not record such Lien with the USPTO.  Company
hereby advises Collateral agent that a security interest in money and a security
interest in a deposit account may only be perfected by control, and not by the
filing of a Financing Statement.  The filing of the Financing Statements as
provided above will perfect Collateral Agent’s security interests in the stock
and membership interests of RBT’s subsidiaries organized in any State in the
United States.
 
6.    Covenants Relating to Collateral.  Company hereby agrees (a) to perform
all acts that may be necessary to maintain, preserve, protect and perfect the
Collateral, the Lien granted to Collateral Agent therein and the perfection and
first priority of such Lien, except for Permitted Liens; (b) not to use or
permit any Collateral to be used (i) in violation in any material respect of any
applicable law, rule or regulation, or (ii) in violation of any policy of
insurance covering the Collateral; (c) to pay promptly when due all taxes and
other governmental charges, all Liens and all other charges now or hereafter
imposed upon or affecting any Collateral; (d) without 30 days’ written notice to
Collateral Agent, (i) not to change Company’s name or place of business (or, if
Company has more than one place of business, its chief executive office), or the
office in which Company’s records relating to accounts receivable and payment
intangibles are kept, and (ii) not to change Company’s state of incorporation,
and (e) to procure, execute and deliver from time to time any endorsements,
assignments, financing statements and other writings reasonably deemed necessary
or appropriate by Collateral Agent to perfect, maintain and protect its Lien
hereunder and the priority thereof.
- 6 -

--------------------------------------------------------------------------------

7.    Authorized Action by Collateral Agent.  Company hereby irrevocably
appoints Collateral Agent as its attorney-in-fact (which appointment is coupled
with an interest) and agrees that Collateral Agent may, except as otherwise
provided herein, perform (but Collateral Agent shall not be obligated to and
shall incur no liability to Company or any third party for failure so to do) any
act which Company is obligated by this Security Agreement to perform, and to
exercise such rights and powers as Company might exercise with respect to the
Collateral, including the right to (a) collect by legal proceedings or otherwise
and endorse, receive and receipt for all dividends, interest, payments, proceeds
and other sums and property now or hereafter payable on or on account of the
Collateral; (b) make any compromise or settlement, and take any action it deems
advisable, with respect to the Collateral; (c) insure, process and preserve the
Collateral; (d) pay any indebtedness of Company relating to the Collateral; and
(e) execute UCC financing statements and other documents, instruments and
agreements required hereunder; provided, however, that Collateral Agent shall
not exercise any such powers granted pursuant to subsections (a) through (d)
prior to the occurrence of an Event of Default and shall only exercise such
powers during the continuance of an Event of Default.  Company agrees to
reimburse Collateral Agent upon demand for any reasonable costs and expenses,
including attorneys’ fees, Collateral Agent may incur while acting as Company’s
attorney-in-fact hereunder, all of which costs and expenses are included in the
Obligations.  It is further agreed and understood between the parties hereto
that such care as Collateral Agent gives to the safekeeping of its own property
of like kind shall constitute reasonable care of the Collateral when in
Collateral Agent’s possession; provided, however, that Collateral Agent shall
not be required to make any presentment, demand or protest, or give any notice
and need not take any action to preserve any rights against any prior party or
any other person in connection with the Obligations or with respect to the
Collateral.
 
8.    Default and Remedies.
 
(a)    Default.  Company shall be deemed in default under this Security
Agreement upon the occurrence and during the continuance of an Event of Default
(as defined in the Notes).
 
(b)    Remedies.  Upon the occurrence and during the continuance of any such
Event of Default, Collateral Agent shall, except as otherwise provided herein,
have the rights of a secured creditor under the UCC, all rights granted by this
Security Agreement and by law.  Company hereby agrees that ten (10) days’ notice
of any intended sale or disposition of any Collateral is reasonable.
 
(c)    Application of Collateral Proceeds.  The proceeds and/or avails of the
Collateral or the Real Property (as defined below), or any part thereof, and the
proceeds and the avails of any remedy hereunder and under the Mortgages (as well
as any other amounts of any kind held by Collateral Agent at the time of, or
received by Collateral Agent after, the occurrence of an Event of Default) shall
be paid to and applied as follows:
- 7 -

--------------------------------------------------------------------------------

(i)      First, to the payment of reasonable costs and expenses, including all
amounts expended to preserve the value of the Collateral and the Real Property,
of foreclosure or suit, if any, and of such sale and the exercise of any other
rights or remedies, and of all proper fees, expenses, liability and advances,
including reasonable legal expenses and attorneys’ fees, incurred or made
hereunder by Collateral Agent;
 
(ii)    Second, to the payment to each Investor of the amount then owing or
unpaid on such Investor’s Note, and in case such proceeds shall be insufficient
to pay in full the whole amount so due, owing or unpaid upon such Note, then its
Pro Rata Share of the amount remaining to be distributed (to be applied first to
accrued interest and second to outstanding principal);
 
(iii)   Third, to the payment of other amounts then payable to each Investor
under any of the Transaction Documents, and in case such proceeds shall be
insufficient to pay in full the whole amount so due, owing or unpaid under such
Transaction Documents, then its Pro Rata Share of the amount remaining to be
distributed; and
 
(iv)  Fourth, to the payment of the surplus, if any, to RBT, its successors and
assigns, or to whomsoever may be lawfully entitled to receive the same.
 
For purposes of this Security Agreement, the term “Pro Rata Share” shall mean,
when calculating an Investor’s portion of any distribution or amount, that
distribution or amount (expressed as a percentage) equal to a fraction (i) the
numerator of which is the original outstanding principal amount of such
Investor’s Note and (ii) the denominator of which is the original aggregate
outstanding principal amount of all Notes issued under the Purchase Agreement.
 In the event that an Investor receives payments or distributions in excess of
its Pro Rata Share, then such Investor shall hold in trust all such excess
payments or distributions for the benefit of the other Investors and shall pay
such amounts held in trust to such other Investors upon demand by such
Investors.
 
9.    Collateral Agent.
 
(a)    Appointment and Removal.  The Investors hereby appoint Baruch Halpern and
Greg Vislocky as collateral agents for the Investors under this Security
Agreement (in such capacities, and any successors thereto, collectively, the
“Collateral Agent”) and as agents for the Investors with respect to the
Mortgages, to serve from January 17, 2012 until the termination of the Security
Agreement and the Mortgages or until one or both of such individuals serving as
the Collateral Agent resigns or is removed as provided in this Section 9(a).  A
Majority in Interest of Investors may remove a new Collateral Agent or replace a
Collateral Agent.  If for any reason there is less than two individuals serving
as Collateral Agent, a Majority in Interest of the Investors shall promptly
appoint a new individual to serve as Collateral Agent.  The Collateral Agent may
only act if the action is an affirmative action of all individuals serving
collectively as the Collateral Agent; provided, however, that if both
individuals serving as the Collateral Agent are unable to agree upon an action
to be taken by the Collateral Agent, either individual may deliver to the other
individual a written notice of such disagreement, stating in reasonably detail
the substance of the disagreement(s) (the “Disputed Items” and such notice, the
“Notice of Dispute”). Upon delivery of the Notice of Dispute, the two
individuals shall discuss such Disputed Items in good faith.  If the individuals
cannot resolve such Disputed Items on or prior to 10 Business Days after
delivery of the Notice of Dispute (an “Unresolved Dispute Item”), then the
individuals shall use commercially reasonable efforts to cause a mutually
agreeable third party workout specialist (the “Referee”) to determine, within 20
Business Days following such date of hire, the Unresolved Dispute Items. If the
individuals can’t agree on a Referee on or prior to 20 Business Days after
delivery of the Notice of Dispute, the individual that did not deliver the
Notice of Dispute will prepare a list of three third party workout specialists,
the other individual will eliminate two of the names, and the remaining name on
the list will be the Referee. The individuals each shall provide the Referee
with all necessary documents.  The Referee shall determine only those Unresolved
Dispute Items.  After the 20 Business Days period following hire, the Referee
shall render its opinion as to the Unresolved Dispute Items and shall submit to
both individuals a written determination of such Unresolved Dispute Items.  The
determination of the Referee shall, with respect to such Unresolved Dispute
Items, be final, conclusive, binding and non-appealable.  Either individual
serving as Collateral Agent may take action in accordance with the determination
of the Referee without the approval of the other individual serving as
Collateral Agent.
- 8 -

--------------------------------------------------------------------------------

(b)    Powers and Duties of Collateral Agent, Indemnity by Investors.
 
(i)    Each Investor hereby irrevocably authorizes the Collateral Agent to take
such action and to exercise such powers hereunder as provided herein or as
requested in writing by the Investors of a Majority in Interest in accordance
with the terms hereof, together with such powers as are reasonably incidental
thereto.  Collateral Agent may execute any of its duties hereunder and under the
Mortgages by or through agents or employees and shall be entitled to request and
act in reliance upon the advice of counsel concerning all matters pertaining to
its duties hereunder and thereunder and shall not be liable for any action taken
or omitted to be taken by it in good faith in accordance therewith.
 
(ii)    Neither the Collateral Agent nor any of its directors, officers or
employees shall be liable or responsible to any Investor or to Company for any
action taken or omitted to be taken by Collateral Agent or any other such person
hereunder, under the Mortgages or under any related agreement, instrument or
document, except in the case of gross negligence or willful misconduct on the
part of the Collateral Agent, nor shall the Collateral Agent or any of its
directors, officers or employees be liable or responsible for (i) the validity,
effectiveness, sufficiency, enforceability or enforcement of the Notes, this
Security Agreement, the Mortgages or any instrument or document delivered
hereunder or relating hereto; (ii) the title of Company to any of the Collateral
or the real property and fixtures securing the Obligations under the Mortgages
(collectively, the “Real Property”) or the freedom of any of the Collateral or
Real Property from any prior or other liens or security interests; (iii) the
determination, verification or enforcement of Company’s compliance with any of
the terms and conditions of this Security Agreement or the Mortgages; (iv) the
failure by Company to deliver any instrument or document required to be
delivered pursuant to the terms hereof or the Mortgages; or (v) the receipt,
disbursement, waiver, extension or other handling of payments or proceeds made
or received with respect to the Collateral or the Real Property, the servicing
of the Collateral or the Real Property or the enforcement or the collection of
any amounts owing with respect to the Collateral or the Real Property.
- 9 -

--------------------------------------------------------------------------------

(iii)   In the case of this Security Agreement and the transactions contemplated
hereby and the Mortgages and any related document relating to any of the
Collateral or the Real Property, each of the Investors agrees to pay to the
Collateral Agent, on demand, its Pro Rata Share of all reasonable fees and all
reasonable expenses incurred in connection with the operation and enforcement of
this Security Agreement, the Mortgages, the Notes or any related agreement to
the extent that such fees or expenses have not been paid by Company.  In the
case of this Security Agreement and each instrument and document relating to any
of the Collateral or the Real Property, each of the Investors and the Company
hereby agrees to hold the Collateral Agent harmless, and to indemnify the
Collateral Agent from and against any and all loss, damage, expense or liability
which may be incurred by the Collateral Agent under this Security Agreement, the
Mortgages and the transactions contemplated hereby and any related agreement or
other instrument or document, as the case may be, unless such liability shall be
caused by the willful misconduct or gross negligence of the Collateral Agent.
 
10.    NutraSA.
 
(a)    Negative Pledge.  So long as any Obligations are outstanding, RBT shall
not sell, transfer, assign, pledge, or grant a security interest in any of the
membership interests held by RBT in NutraSA other than to the Convertible Debt
Lenders.
 
(b)    Prepayment.  If a NutraSA Liquidity Transaction is completed, the
Collateral Agent may require RBT to prepay any portion of the Notes from the
NutraSA Proceeds, subject to the terms of any subordination agreement with the
Convertible Debt Lenders.
 
11.    Miscellaneous.
 
(a)    Notices.  Except as otherwise provided herein, all notices, requests,
demands, consents, instructions or other communications to or upon Company or
Collateral Agent under this Security Agreement shall be in writing and faxed,
mailed or delivered to each party to the facsimile number or its address set
forth below (or to such other facsimile number or address as the recipient of
any notice shall have notified the other in writing).  All such notices and
communications shall be effective (a) when sent by Federal Express or other
overnight service of recognized standing, on the business day following the
deposit with such service; (b) when mailed, by registered or certified mail,
first class postage prepaid and addressed as aforesaid through the United States
Postal Service, upon receipt; (c) when delivered by hand, upon delivery; and (d)
when faxed, upon confirmation of receipt.


Collateral Agent:
 
 
Gregory J. Vislocky
 
7700 NE Parkway Dr. Suite 300
 
Vancouver, WA 98662
 
Telephone: (360) 735-7155, Ext. 257
 
Email: gvislocky@prestigecare.com

 
- 10 -

--------------------------------------------------------------------------------

 
And:
 
Baruch Halpern
 
20900 NE 30th Ave., Suite 200
 
Aventura, FL 33180
 
Telephone: (786) 528-1400
 
Email: bhalpern@halperncapital.com
 
 
Any Company:
 
 
RBT
 
6720 N. Scottsdale Road, Suite 390
 
Scottsdale, AZ 85253
 
Attention: W. John Short, CEO
 
Telephone: (602) 522-3000
 
Facsimile: (602) 522-3001
with a copy to:
 
 
Weintraub Tobin Chediak Coleman Grodin Law Corporation
 
400 Capitol Mall, 11th Floor
 
Sacramento, CA 95814
 
Attention: Chris Chediak, Esq.
 
Telephone: (916) 558-6016
 
Facsimile: (916) 446-1611
 
Email: cchediak@weintraub.com

 
(b)    Nonwaiver.  No failure or delay on Collateral Agent’s part in exercising
any right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right.
 
(c)    Amendments and Waivers.  Except as expressly provided herein, this
Security Agreement may not be amended or modified, nor may any of its terms be
waived, except by written instruments signed by RBT and a Majority in Interest
of the Investors; provided, however, that Investors purchasing Notes in a
Closing after the Initial Closing (as defined in the Purchase Agreement) may
become Investors under this Security Agreement, by executing a counterpart of
this Security Agreement without any amendment of this Security Agreement
pursuant to this paragraph or any consent or approval of a Majority in Interest
of the Investors. Each waiver or consent under any provision hereof shall be
effective only in the specific instances for the purpose for which given.
 
(d)    Assignments.  This Security Agreement shall be binding upon and inure to
the benefit of Collateral Agent and Company and their respective successors and
assigns; provided, however, that Company may not sell, assign or delegate rights
and obligations hereunder without the prior written consent of Collateral Agent.
 
(e)    Cumulative Rights, etc.  The rights, powers and remedies of Collateral
Agent under this Security Agreement shall be in addition to all rights, powers
and remedies given to Collateral Agent by virtue of any applicable law, rule or
regulation of any governmental authority, any Transaction Document or any other
agreement, all of which rights, powers, and remedies shall be cumulative and may
be exercised successively or concurrently without impairing Collateral Agent’s
rights hereunder.  Company waives any right to require Collateral Agent to
proceed against any person or entity or to exhaust any Collateral or to pursue
any remedy in Collateral Agent’s power.
- 11 -

--------------------------------------------------------------------------------

(f)    Payments Free of Taxes, Etc.  All payments made by Company under the
Transaction Documents shall be made by Company free and clear of and without
deduction for any and all present and future taxes, levies, charges, deductions
and withholdings.  In addition, Company shall pay upon demand any stamp or other
taxes, levies or charges of any jurisdiction with respect to the execution,
delivery, registration, performance and enforcement of this Security Agreement.
 Upon request by Collateral Agent, Company shall furnish evidence satisfactory
to Collateral Agent that all requisite authorizations and approvals by, and
notices to and filings with, governmental authorities and regulatory bodies have
been obtained and made and that all requisite taxes, levies and charges have
been paid.
 
(g)    Partial Invalidity.  If at any time any provision of this Security
Agreement is or becomes illegal, invalid or unenforceable in any respect under
the law of any jurisdiction, neither the legality, validity or enforceability of
the remaining provisions of this Security Agreement nor the legality, validity
or enforceability of such provision under the law of any other jurisdiction
shall in any way be affected or impaired thereby.
 
(h)    Construction.  Each of this Security Agreement and the other Transaction
Documents is the result of negotiations among, and has been reviewed by,
Company, Investors, Collateral Agent and their respective counsel.  Accordingly,
this Security Agreement and the other Transaction Documents shall be deemed to
be the product of all parties hereto, and no ambiguity shall be construed in
favor of or against Company, Investors or Collateral Agent.
 
(i)    Entire Agreement.  This Security Agreement taken together with the other
Transaction Documents constitute and contain the entire agreement of Company,
Investors and Collateral Agent and supersede any and all prior agreements,
negotiations, correspondence, understandings and communications among the
parties, whether written or oral, respecting the subject matter hereof.  This
Security Agreement amended and restates the Existing Agreement in its entirety
as of the Effective Date.
 
(j)    Other Interpretive Provisions.   References in this Security Agreement
and each of the other Transaction Documents to any document, instrument or
agreement (a) includes all exhibits, schedules and other attachments thereto,
(b) includes all documents, instruments or agreements issued or executed in
replacement thereof, and (c) means such document, instrument or agreement, or
replacement or predecessor thereto, as amended, modified and supplemented from
time to time and in effect at any given time.  The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Security Agreement or
any other Transaction Document refer to this Security Agreement or such other
Transaction Document, as the case may be, as a whole and not to any particular
provision of this Security Agreement or such other Transaction Document, as the
case may be.  The words “include” and “including” and words of similar import
when used in this Security Agreement or any other Transaction Document shall not
be construed to be limiting or exclusive.
- 12 -

--------------------------------------------------------------------------------

(k)    Governing Law.  This Security Agreement shall be governed by and
construed in accordance with the laws of the State of California without
reference to conflicts of law rules (except to the extent governed by the UCC).
 
(l)    SRB Holding Company.  Subject to the terms of the Convertible Debt
Facility, RBT shall use commercially reasonable efforts to, within one hundred
twenty (120) days following the written request of a Majority in Interest of the
Investors after the Effective Date, establish a separate entity and transfer and
assign to such entity, the assets of RBT comprising RBT’s SRB Business (such
entity after receipt of such assets, “SRB Holding Company”), which assets
include without limitation RBT’s stage 1 and stage 2 manufacturing facilities
located in the United States, the licenses necessary to use the intellection
property to operate the SRB Business and the customer lists associated with such
SRB Business.  If RBT so establishes an SRB Holding Company, RBT shall promptly
thereafter (i) grant to the Collateral Agent on behalf of the Investors a
security interest in the equity interests of the SRB Holding Company and (ii)
take such actions as are required to cause (A) the Collateral that is
contributed to the SRB Holding Company to continue to be encumbered by the
security interests granted hereunder to the extent that they are required to be
encumbered hereunder (including with respect to priority) and (B) the real
property assets that will be encumbered pursuant to the Mortgages to continue to
be so encumbered.
 
(m)            Counterparts. This Security Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall be deemed to constitute one instrument.
 
[The remainder of this page is intentionally left blank]
- 13 -

--------------------------------------------------------------------------------

The parties below have caused this Amended and Restated Security Agreement to be
executed as of the day and year first above written.
 
RICEBRAN TECHNOLOGIES
 
THE RICEX COMPANY
 
 
 
a Delaware corporation
 
By:
/s/ J. Dale Belt
 
By:
/s/W. John Short
Jerry Dale Belt, Chief Financial Officer
 
 
W. John Short, President
 
 
 
 
RICE SCIENCE, LLC
 
 
a Delaware limited liability company
 
 
 
 
 
 
By:
RiceBran Technologies, its member
 
 
 
 
 
 
By:
/s/ J. Dale Belt  
 
 
 
Jerry Dale Belt, Chief Financial Officer
 
 

 
Collateral Agents
 
Investors
 
 
 
 
/s/ Baruch Halpern
 
/s/ Gregory J. Vislocky
Baruch Halpern
 
Gregory J. Vislocky
 
 
 
 
/s/ Gregory J. Vislocky
 
The Shoshana Shapiro Halpern
Gregory J. Vislocky
Revocable Trust UA June 13, 2006
 
 
 
 
By:
/s/ Baruch Halpern   Baruch Halpern, Trustee    
By:
 /s/Shoshana Halpern    
Shoshana Halpern, Trustee

 

--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Security Agreement]

--------------------------------------------------------------------------------

Signature Page for New Investors that are not Early Investors


INVESTOR:
 
 
 
 
 
Name of Investor
 
 
 
 
 
Signature of Investor
 
 
 
 
 
Title of Signatory, if applicable
 




--------------------------------------------------------------------------------

Schedule I
Investors


Gregory J. Vislocky
 
Brian Rick Delamarter
 
Harold Guy Delamarter
 
The Shoshana Shapiro Halpern Revocable Trust UA June 13, 2006
 
Weintraub Partners
 
W. John Short and Karen A Wilson
 
Edward McMillan
 
Zanesville Partners Fund, LLC
 
Alon Gibli
 
Michael Geliebter
 
Baruch Halpern IRA

 

--------------------------------------------------------------------------------

Schedule II
Early Investors


Gregory J. Vislocky
 
Brian Rick Delamarter
 
Harold Guy Delamarter
 
The Shoshana Shapiro Halpern Revocable Trust UA June 13, 2006
 
Weintraub Partners
 
W. John Short and Karen A Wilson
 
Edward McMillan
 
Zanesville Partners Fund, LLC
 
Alon Gibli
 
Michael Geliebter
 
Baruch Halpern IRA

 
 

--------------------------------------------------------------------------------